IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ROBERT ADAM MCGUFFEY,                                  No. 70428
                 Appellant,
                 vs.
                 JAMES GREGORY COX, DIRECTOR
                 OF N.D.O.C.,
                                                                             FILED
                 Respondent.                                                  JUN 2 7 2016



                                      ORDER DISMISSING APPEAL

                             This appeal was docketed in this court on May 20. 2016,
                 without payment of the requisite filing fee. On that same day a notice was
                 issued directing appellant to pay the filing fee within ten days. The notice
                 further advised that failure to pay the filing fee within ten days would
                 result in the dismissal of this appeal. To date, appellant has not paid the
                 filing fee or otherwise responded to this court's notice. Accordingly, cause
                 appearing, this appeal is dismissed.
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K LINDEMAN

                                                            BY   (StaiL Vb‘n.ou

                 cc:   Hon. Nancy L. Porter, District Judge
                       Robert Adam McGuffey
                       Attorney General/Carson City
                       Elko County Clerk


 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 (0)-1947                                                                           Zcor2-